Citation Nr: 0107218	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-06 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative stenosis, C5, C6, and C7.

3.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right elbow.

4.  Entitlement to a compensable evaluation for bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in June 1994, after twenty years of 
active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran filed a timely notice of 
disagreement as to the issues noted on the title page of this 
decision.  A statement of the case was issued by the RO and 
the veteran filed a timely substantive appeal as to those 
issues.  

In January 1996, the veteran expressed disagreement with the 
June 1995 denial of his claim of entitlement to service 
connection for high cholesterol.  In October 1998, the RO 
issued a statement of the case continuing the denial of 
entitlement to service connection for high cholesterol.  The 
veteran has not filed a substantive appeal as to that issue.  
Thus, the issue of entitlement to service connection for high 
cholesterol is not before the Board for appellate 
consideration.  Finally, in a July 2000 rating decision, the 
RO continued a 20 percent evaluation of the veteran's 
service-connected right shoulder disability.  The veteran has 
not filed a notice of disagreement as to that determination.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service-connected diabetes mellitus is currently treated 
with dietary restrictions, use of an oral hypoglycemic agent, 
and recommendations of exercise, without the required regular 
use of insulin or regulation of activities.  

3.  Neither the criteria effective prior to June 6, 1996 nor 
the amended criteria effective as of that date are more 
favorable to the veteran's claim of entitlement to an 
increased evaluation of diabetes mellitus.  

4.  Service-connected degenerative stenosis of the cervical 
spine is manifested by some limitation of motion and 
objective findings of pain, without objective findings of 
weakness, incoordination, or fatigue.  

5.  Service-connected degenerative joint disease of the right 
elbow is manifested by full range of motion and objective 
findings of pain at terminal extension, without objective 
evidence of weakness, incoordination, or fatigue.

6.  Service-connected bilateral pes planus is manifested by 
objective evidence of pain on manipulation and use, x-ray 
evidence of mild degenerative changes, a moderate hallux 
valgus on the left, and a milder bunion on the right.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative stenosis of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).

3.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the right elbow have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

4.  The criteria for a 10 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private treatment records dated from 1994 to 1995 reflect 
treatment for diabetes mellitus.  Laboratory reports note 
high glucose levels in August 1994 and February 1995.

Upon VA examination dated in February 1995, the veteran 
complained of flank pain and nocturia.  Objectively, the 
examiner noted no hernia and a normal voided urinalysis.  The 
examiner noted that x-rays of the kidneys, bladder, and 
ureter as well as renal ultrasonography showed nothing of 
clinical significance.  The examiner noted no evidence of 
renal pathology.  

Upon VA orthopedic examination in March 1995, the veteran 
complained of recurring dislocation of his right shoulder and 
of problems with both feet.  Physical examination of the 
right shoulder showed lateral elevation to 180 degrees, 
anterior elevation to 100 degrees, external rotation to 70 
degrees, and internal rotation to 60 degrees.  Examination of 
both feet revealed flat feet on both sides.  Diagnoses of 
status post surgery of the right shoulder for recurrent 
dislocation and bilateral flat feet were noted.  It was noted 
that elbow pain was referred from the neck.  Radiological 
examination of the cervical spine revealed degenerative 
stenosis of the foramen on the left side of the cervical 
region, C5, C6, and C7.  It was also noted that straightening 
of the cervical axis indicated some limitation of motion.  

An additional VA examination dated in March 1995 reflects the 
veteran complained of herpes simplex virus on his lips, a 
rash on his back, legs, and thighs, high cholesterol, chronic 
diarrhea, and diabetes mellitus.  It was noted that the 
veteran tired easily.  Physical examination revealed a bluish 
area on the soft palate reportedly under observation by a 
private dentist, no edema in the extremities, and large 
tannish pigmented areas in both flanks with smaller ones in 
the suprapubic area and scattered areas of the back.  The 
examiner noted these appeared to be residual pigmentation 
from a previous rash of unknown type.  Assessments of a 
history of recurrent herpes simplex on the lips, tannish 
pigmented areas on the trunk-residuals of a recurrent rash, 
history of elevated cholesterol-mildly elevated at 
examination, history of diabetes, intermittent diarrhea most 
likely due to irritable bowel syndrome, and bluish spot soft 
palate were noted.  

In a June 1995 rating decision, the RO granted entitlement to 
service connection for post-operative residuals of a right 
major shoulder dislocation, evaluated as 10 percent 
disabling; entitlement to service connection for degenerative 
stenosis of the foramen, C5, C6, and C7, evaluated as 
noncompensable; entitlement to service connection for kidney 
stones, evaluated as noncompensable; entitlement to service 
connection for recurrent dermatitis of the trunk, evaluated 
as noncompensable; entitlement to service connection for 
recurrent herpes simplex of the lips, evaluated as 
noncompensable; entitlement to service connection for pes 
planus, evaluated as noncompensable; and entitlement to 
service connection for degenerative joint disease of the 
right epicondylitis, evaluated as noncompensable.  The RO 
also denied entitlement to service connection for a 
gastrointestinal condition with diarrhea and for high 
cholesterol and diabetes mellitus.  

Upon VA eye examination dated in April 1996, corrected visual 
acuity was noted as 20/30 in both eyes.  The examiner noted 
no diabetic retinopathy and a normal eye examination.  

Upon VA diabetes examination dated in April 1996, the veteran 
complained of chronic fatigue.  Objectively, the examiner 
noted no edema in the extremities.  It was noted the veteran 
was on a restricted diet and increased exercise routine.  The 
veteran reported feeling as if his strength had decreased in 
the last two years.  It was noted the veteran was not taking 
insulin and was currently off of oral hypoglycemic agents.  A 
diagnosis of diabetes mellitus was noted.  

An April 1996 radiology report of the cervical spine revealed 
no arthritic or bony changes, but straightened cervical axis 
did suggest some limitation of motion.  A laboratory report 
dated in April 1996 noted a high blood glucose level.

Upon VA orthopedic examination dated in April 1996, the 
veteran complained of pain in the posterior part of the neck, 
going into the right arm and hand.  Physical examination of 
the cervical spine revealed evidence of muscle spasm on both 
sides of the neck and between the shoulder blades.  Motion of 
the cervical spine was noted as right lateral bending to 20 
degrees, left lateral bending to 30 degrees, right lateral 
rotation to 40 degrees, left lateral rotation to 45 degrees, 
flexion to 40 degrees, and extension to 20 degrees.  It was 
noted that x-ray examination of the right shoulder showed a 
very mild degree of arthritic changes.  Diagnoses of cervical 
spine strain with evidence of injury to the midsection of the 
cervical spine, C4 through C7, with no disc narrowing, and 
status post surgery of the right shoulder after recurrent 
dislocation with a mild degree of arthrosis were noted.  

In a March 1997 rating decision, the RO granted entitlement 
to service connection for diabetes mellitus, evaluated as 10 
percent disabling.  The RO also determined that a 10 percent 
evaluation was warranted for degenerative stenosis of C5, C6, 
and C7.  

In an August 1998 statement, the veteran reported that his 
diabetes mellitus had worsened and that he was required to 
take increased amounts of Glyburide.

In October 1998, the RO received copies of VA treatment 
records dated from 1995 to 1998.  The records reflect 
continued treatment for diabetes mellitus.  In December 1995, 
a fingerstick test at the VA clinic revealed a blood glucose 
level of 409.  The veteran was administered six units of 
insulin at that time.  In January 1996, the veteran was 
prescribed Glyburide and encouraged to diet and exercise.  In 
March 1996, the veteran's diabetes mellitus was noted as 
under better control.  The veteran reported several episodes 
of hypoglycemia.  Continued use of Glyburide was noted.  An 
April 1996 VA clinical record notes the veteran's diabetes 
mellitus as under fair control.  He was advised to continue 
diet control and exercise regimen.  Treatment with Glyburide 
was restarted in August 1996.  The veteran was encouraged to 
maintain diet and exercise.  In January 1997, the veteran's 
diabetes mellitus was noted as under good control and the 
current medication regimen was continued.  In December 1997, 
the veteran was advised to continue his diet and exercise 
regimen as well as his present medication of Glyburide.  An 
April 1998 clinical record reflects the veteran's Glyburide 
was increased and he was encouraged to exercise and lose 
weight.  The veteran's diabetes mellitus was noted as better 
controlled in July 1998.  His current medications were 
continued and he was encouraged to increase his exercise.  

In an October 1998 rating decision, the RO granted 
entitlement to a 20 percent evaluation for diabetes mellitus, 
effective from January 29, 1996.  

Upon VA joint examination dated in March 2000, the veteran 
complained of right elbow and shoulder numbness as well as 
pain in the trapezius.  He also complained of axial pain and 
loss of range of motion in his elbow.  He reported difficulty 
lifting and performing prolonged activities with his right 
upper extremity due to shoulder and elbow pain.  The veteran 
also complained of foot pain in the dorsal aspect of the 
medial longitudinal arch as well as the volar lateral border 
of the foot.  Physical examination of the right elbow 
revealed full range of motion of zero to 140 degrees with 
supination and pronation full of the forearm which were 80 
degrees of pronation and 85 degrees of supination.  
Examination of the feet was normal with full ankle and sub-
talar motion with dorsiflexion to 10 degrees, plantar flexion 
to 45 degrees, eversion to 20 degrees, and inversion to 30 
degrees.  Examination of the neck revealed full range of 
motion with flexion of 30 degrees, extension of 30 degrees, 
symmetric of 55 degrees, and lateral flexion to 40 degrees.  
Radiological examination of the left foot showed mild ankle 
subchondral sclerosis and osteophyte formation anterior, 
consistent with mild degenerative arthritis and mild hallux 
valgus.  Radiological examination of the right foot showed 
the same thing with mild degenerative changes of the ankle 
and a mild bunion.  Radiological examination of the cervical 
spine revealed mild spondylosis with no significant disk 
narrowing.  Radiological examination of the right elbow 
showed post-traumatic osteoarthritis of the ulnar trochlear 
joint of the elbow with a possible healed coronoid fracture.  
Diagnoses of status post right shoulder dislocation without 
recurrent instability after surgical intervention and mild 
degenerative arthrosis with mild loss of motion; normal 
examination of the cervical spine; post-traumatic arthrosis 
of the right elbow; and flexible pes planus bilaterally were 
noted.

In a June 2000 addendum, the VA examiner noted the veteran 
reported pain in the right elbow at terminal extension, pain 
in the cervical spine with all flexion and lateral bending, 
and pain throughout the full arc of motion in both ankles.  
The veteran described weakness, fatigue, and pain in the 
right upper extremity but denied incoordination.  The veteran 
denied weakness or incoordination in the lower extremities, 
but described pain and fatigue in the ankles.  The examiner 
noted the veteran had findings of pain with range of motion 
but had no demonstrable weakness, incoordination, or fatigue 
in the upper or lower extremities on examination.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Increased Rating for Diabetes Mellitus

The veteran's service connected diabetes mellitus is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The Court has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The regulations governing the 
evaluation of diabetes mellitus were changed effective June 
6, 1996.  Because the veteran filed his claim prior to that 
date, the Board must consider both the old and the new 
regulations.

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warrants a 40 percent evaluation.  A 
60 percent evaluation is warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions, but with considerable loss of weight and strength 
and with mild complications, such as pruritis ani, mild 
vascular deficiencies, or beginning diabetic ocular 
disturbance.  Pronounced uncontrolled diabetes mellitus with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warrants a 100 percent evaluation.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet or an oral 
hypoglycemic agent and restricted diet.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  
A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2000).

A review of the evidence of record reflects that the 
veteran's service-connected diabetes mellitus is currently 
treated with dietary restrictions, use of an oral 
hypoglycemic agent, and recommendations of exercise.  
Although VA treatment records indicate that the veteran was 
administered insulin during a clinic visit in January 1996; 
the record does not reflect continuous use of insulin for 
control of diabetes mellitus.  The record clearly reflects 
that the veteran's diabetes mellitus is currently managed by 
the use of an oral hypoglycemic agent and dietary 
restrictions.  The medical evidence also indicates that the 
veteran has been encouraged to exercise as a means of 
controlling his diabetes mellitus.  There is no indication in 
the record that the veteran's physical activities have been 
regulated because of his diabetes mellitus.

In light of the evidence of record, it appears that neither 
the old criteria nor the amended criteria are more favorable 
to the veteran's claim for an increased evaluation.  In the 
absence of competent medical evidence of the required use of 
insulin to control diabetes mellitus, as well as regulated 
activities such as the avoidance of strenuous occupational 
and recreational activities, a 40 percent evaluation is not 
warranted under the criteria in effect prior to June 6, 1996, 
or the amended criteria effective as of that date.  Thus, the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for diabetes mellitus must be denied.  

II.  Increased Ratings of Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

Cervical Spine

The veteran's service-connected degenerative stenosis of C5, 
C6, and C7 is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290, which 
provides for a 10 percent evaluation for slight limitation of 
motion of the cervical spine, a 20 percent evaluation for 
moderate limitation of motion of the cervical spine, and 30 
percent evaluation for severe limitation of motion of the 
cervical spine.  

A review of the evidence of record reflects that on the most 
recent VA examination, range of motion of the cervical spine 
was noted as full at 30 degrees flexion, 30 degrees 
extension, 55 degrees symmetric, and 40 degrees lateral 
flexion.  The examiner noted a normal examination of the 
cervical spine.  However, the examiner did note objective 
findings of pain with all flexion and lateral bending of the 
cervical spine.  The examiner also noted no demonstrable 
weakness, incoordination, or fatigue on examination.  A prior 
examination dated in April 1996 noted muscle spasm in the 
neck.  Range of motion of the cervical spine at that time 
showed 20 degrees right lateral bending, 30 degrees left 
lateral bending, 40 degrees right lateral rotation, 45 
degrees left lateral rotation, 40 degrees flexion and 20 
degrees extension.  Additionally, the August 1994 radiology 
report of the cervical spine noted straightening of the 
cervical axis indicating some limitation of motion.  

Upon careful consideration of this evidence, the Board is 
unable to conclude that the veteran's symptomatology is 
indicative of moderate limitation of motion of the cervical 
spine.  Thus, in light of the evidence demonstrating no 
additional limitation of motion since the April 1996 VA 
examination, the Board is compelled to conclude that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's service-connected degenerative stenosis.  

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where an evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Evaluation 
of the veteran's degenerative stenosis of the cervical spine 
is based on limitation of motion.  Thus, the Board has 
considered the question of pain and functional loss in regard 
to the veteran's claim for an increased evaluation.  The 
evidence demonstrates no objective evidence of weakness, 
incoordination, or fatigue although objective evidence of 
pain has been noted.  However, in light of the March 2000 VA 
examiner's diagnosis of a normal cervical spine and the lack 
of additional limitation of motion since the April 1996 VA 
examination, the Board concludes that an additional 
evaluation due to pain is not warranted.  The objective 
findings of pain are contemplated by the currently assigned 
10 percent evaluation.  

Right Elbow

The veteran's service-connected degenerative joint disease of 
the major right elbow is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010, which applies to traumatic arthritis and provides that 
such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000). 

Limitation of flexion of the forearm is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2000), which 
provides that flexion limited to 110 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation is 
warranted for flexion limited to 100 degrees.  Flexion 
limited to 90 degrees warrants a 20 percent evaluation.  
Flexion limited to 70 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for flexion 
limited to 55 degrees and a 50 percent evaluation is 
warranted for flexion limited to 45 degrees.

Limitation of extension of the forearm is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2000), which 
provides that a 10 percent evaluation is warranted for 
extension limited to 45 degrees.  Extension limited to 60 
degrees also warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for extension limited to 75 degrees.  
Extension limited to 90 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 100 degrees and a 50 percent evaluation 
is warranted for extension limited to 110 degrees.  

A review of the record reflects medical evidence 
demonstrating full range of motion in the veteran's right 
elbow with subjective complaints of pain, weakness, and 
fatigue.  The March 2000 VA examiner noted objective evidence 
of pain in the right elbow at terminal extension.  The 
examiner noted no demonstrable weakness, incoordination, or 
fatigue upon examination.  Although the veteran's right elbow 
does not warrant a compensable evaluation due to limitation 
of motion, the Board is compelled to conclude that a 10 
percent evaluation is warranted for objective findings of 
pain on range of motion pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, a 10 percent evaluation is assigned 
for degenerative joint disease of the right elbow.  


Pes Planus

The veteran's service-connected pes planus is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, which provides that a noncompensable 
evaluation is warranted for mild pes planus with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is warranted for moderate pes planus with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet 
bilaterally or unilaterally.  Bilateral severe pes planus 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent evaluation.  A 50 percent 
evaluation is warranted for pronounced pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

A review of the medical evidence of record reflects that the 
veteran's service-connected bilateral pes planus is 
manifested by objective evidence of pain on manipulation and 
use.  The most recent VA examination revealed a normal 
examination of the feet with full ankle and sub-talar motion.  
Radiological reports of the feet showed mild degenerative 
changes, osteophyte formation, a moderate hallux valgus on 
the left foot, and a milder bunion on the right.  The 
examiner noted objective evidence of pain on range of motion 
testing of the feet, but no demonstrable weakness, 
incoordination, or fatigue.  Upon careful consideration of 
this evidence and with all reasonable doubt resolved in the 
veteran's favor, the Board concludes that this evidence more 
nearly approximates to a 10 percent evaluation in that it 
demonstrates pain on manipulation and use of the feet.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative stenosis of the cervical spine, C5, C6, and C7 
is denied.  

A 10 percent evaluation is assigned for degenerative joint 
disease of the right elbow, subject to the controlling 
regulations governing the payment of monetary benefits.  

A 10 percent evaluation is assigned for bilateral pes planus, 
subject to the controlling regulations governing the payment 
of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

